 
 
IIB 
111th CONGRESS 2d Session 
H. R. 2864 
IN THE SENATE OF THE UNITED STATES 
 
July 15, 2010 
Received; read twice and referred to the Committee on Commerce, Science, and Transportation 
 
AN ACT 
To amend the Hydrographic Services Improvement Act of 1998 to authorize funds to acquire hydrographic data and provide hydrographic services specific to the Arctic for safe navigation, delineating the United States extended continental shelf, and the monitoring and description of coastal changes. 
 
 
1.Authorization of appropriationsSection 306 of the Hydrographic Services Improvement Act of 1998 (33 U.S.C. 892d) is amended— 
(1)by inserting before the text the following: (a) In general.—; and 
(2)by adding at the end the following new subsection: 
 
(b)Arctic programsOf the amount authorized for each of fiscal years 2011 and 2012— 
(1)$5,000,000 is authorized for use to acquire hydrographic data, provide hydrographic services, conduct coastal change analyses necessary to ensure safe navigation, and improve the management of coastal change in the Arctic; and 
(2)$2,000,000 is authorized for use to acquire hydrographic data and provide hydrographic services in the Arctic necessary to delineate the United States extended Continental Shelf. . 
   Passed the House of Representatives July 14, 2010. Lorraine C. Miller, Clerk. Deborah M. Spriggs,Deputy Clerk.  
